Citation Nr: 0720284	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1959 to 
September 1963 in the U.S. Navy, and from January 1964 to May 
1965 in the U.S. Air Force. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision that denied 
service connection for diabetes mellitus.  The veteran timely 
appealed.

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.


FINDING OF FACT

It is at least as likely as not that the conditions of the 
veteran's service involved duty or visitation in the Republic 
of Vietnam during the Vietnam era; hence, he is presumed to 
have been exposed to Agent Orange in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are 
met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran contends that service connection is warranted on 
the basis that his current diabetes mellitus is the result of 
exposure to herbicides in service.

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied:  chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Type 2 diabetes is listed among the diseases presumed to be 
associated with Agent Orange exposure. 

The record reflects that the veteran was first diagnosed with 
diabetes in 2001.

The question in this case is whether the veteran is entitled 
to a presumption of exposure to Agent Orange based on service 
in Vietnam during the Vietnam era.

"Service in the Republic of Vietnam" (during the period 
beginning on January 9, 1962, and ending on May 7, 1975) 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
VAOPGCPREC 7-93 ("Service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.)

In the absence of contradictory evidence, the receipt of a 
Vietnam Service Medal (VSM) is a factor for establishing 
proof of service in the Republic of Vietnam.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006).

While the veteran acknowledges that he had never been 
assigned duty in the Republic of Vietnam, he contends that he 
had in-country service in Vietnam as a result of transporting 
some heavy equipment from Guam in support of special teams 
that were assigned to Vietnam in 1963.

The veteran's DD Form 214 and naval personnel records reflect 
that the veteran's last duty assignment from May 1962 to 
September 1963 was with the U.S. Navy Mobile Construction 
Battalion Five (MCB-5).

In November 2005, the veteran testified that lots of 
equipment had been stored in Guam; and that, prior to his 
initial discharge in 1963, he was aboard an LST that 
transported some of the equipment to Vietnam and the 
Philippines.  The veteran testified that, as an equipment 
operator, the veteran drove the equipment both on and off the 
LST.  He testified that he was in Vietnam for just a couple 
of days; and that he drove the equipment about 100 yards onto 
land, and then walked back to the ship.  The veteran 
testified that the special teams stationed in Vietnam then 
took control of the equipment.

The Board finds that the evidence in support of the veteran's 
claim includes a history of MCB-5, indicating that the MCB-5 
departed for Guam aboard the U.S.N.S. General Hugh J. Gaffey 
on May 22, 1963; that some reorganization took place to 
provide the necessary staffing for the back-up battalion 
mission assumed by MCB-5 upon arrival in Guam; and that two 
special teams (0501 and 0502) had been deployed in the 
Republic of Vietnam for six months.  Another history of MCB-5 
noted an acute shortage of materials that delayed much of the 
construction effort for the first two months, and described a 
joint exercise with a Vietnamese LST that gave both units 
excellent practice at loading battalion equipment on a real 
LST.

There is also some evidence against the veteran's claim.  
Correspondence from the NAVFAC Historical Program, dated in 
August 2004, indicates that the main body of the MCB-5 did 
not serve in Vietnam in 1963, and included a personnel roster 
for special teams (0501 and 0502).  The roster does not 
include the veteran's name, and the veteran has not been 
awarded a VSM.

The Board finds the veteran's testimony credible, and 
supported by each of the MCB-5 histories.  The veteran is 
competent to testify as to his experiences in service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the veteran is entitled to a presumption of 
exposure to Agent Orange based on service in Vietnam during 
the Vietnam era.  Hence, service connection is warranted for 
diabetes mellitus.  

In reaching this decision, the Board has extended the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107.
 



ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


